         Case 1:19-cv-11373-PAE
              1:19-cv-11364-PAE Document 19
                                         16 Filed 05/06/20
                                                  05/20/20 Page 1 of 2

                                                                                  Andrew R. Spector, Partner
                                                                      Admitted in Florida, New York and Texas

                                                                                  Direct phone: 305.537.2002
                                                                                     Direct fax: 305.537.2001
                                                                            andrew.spector@spectorrubin.com



                                              May 6, 2020

VIA ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Street, Room 2102
New York, New York 10007

       Re:     Consent Motion for Consolidation of Related Cases
               Liberty Specialty Markets Limited et al v. Maersk, Inc. et al.
               Case No. 1:19-cv-11373-JAN
               Related Case Caption: Sai Marine Export Pvt Limited v. Maersk Line A/S
               Related Case No.: 1:19-cv-11364-PAE

Dear Judge Nathan,

        We represent Plaintiff, Liberty Specialty Markets Limited a/s/o Express, Inc. and Express,
LLC (hereinafter “Plaintiff”), in the above-referenced case. Pursuant to Your Honor’s Individual
Practices ¶ 1(C), ¶ 1(H), and Federal Rule of Civil Procedure 42(a), this letter-motion is submitted
jointly along with counsel for Defendants, Maersk, Inc., Maersk Line A/S, Maersk Line, Limited,
and Maersk Line India Pvt Ltd. (hereinafter and solely for purposes of this letter-motion
collectively referred to as “Defendants” and/or “Maersk”). Further, counsel for Plaintiff and
Defendant in the Related Case (1:19-cv-11364-PAE) consent to the relief requested herein.

        Pursuant to Federal Rule of Civil Procedure 42(a), counsel for Plaintiff and Defendants
respectfully request to consolidate the instant matter with the Related Case pending before the
Southern District of New York and captioned Sai Marine Export Pvt Limited v. Maersk Line A/S
et al, Case No. 1:19-cv-11364-PAE. The subject actions both arise from alleged damages and/or
losses to shipments of goods carried aboard the M/V Maersk Danube during ocean transit from
India to the United States on or around May 2018. (See Compl. [D.E. 1] ¶ 11-17 and Related Case
Amend. Compl. [D.E. 7] ¶ 5). Further, the complaints in these actions relate to the same underlying
events and assert the same or substantially the same claims.

       Based on the foregoing, counsel for Plaintiff and Defendants respectfully submit that
consolidations of the actions will serve the interests of judicial economy.




                     Continental Plaza • 3250 Mary Street, Suite 405 • Miami, FL 33133
                            11 Broadway, Suite 615, New York New York 10004
                                          www.spectorrubin.com
            Case 1:19-cv-11373-PAE
                 1:19-cv-11364-PAE Document 19
                                            16 Filed 05/06/20
                                                     05/20/20 Page 2 of 2


                                                                          The Honorable Alison J. Nathan
                                                                              United States District Judge
                                                                                             May 6, 2020
                                                                                                    Page 2

       Should Your Honor have any questions regarding the foregoing, please do not hesitate to
contact our office. Thank you for your consideration in this matter.

                                                           Respectfully submitted,

                                                           SPECTOR RUBIN, P.A.
                                                           Andrew Spector
                                                           Andrew R. Spector

cc:      All Counsel of Record (via ECF)



      *UDQWHG7KHFDVHVZLOOEHFRQVROLGDWHG7KH&OHUNRI&RXUWLVDOVRGLUHFWHGWR
      GHVLJQDWHFYDVUHODWHGWRFY

            SO ORDERED.

                                
                         __________________________________
                               PAUL A. ENGELMAYER
                               United States District Judge


      0D\20




                       Continental Plaza • 3250 Mary Street, Suite 405 • Miami, FL 33133
                              11 Broadway, Suite 615, New York New York 10004
                                            www.spectorrubin.com
